Citation Nr: 0507902	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-37 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a back disorder.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal. The veteran, who had active service from February 
1951 to February 1954, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A back disorder was not manifested during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

The appellant filed his claim for service connection for a 
back disorder in November 2001, and thereafter, in a rating 
decision dated in September 2002, the benefits were denied.  
Only after those rating actions were promulgated did the RO, 
in a letter dated in December 2003, specifically provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  However, the Board 
also notes that the record indicates that prior to that time 
the appellant had been apprised of what evidence would be 
necessary to substantiate the claim, as well as informed of 
the division of responsibility for obtaining such evidence.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this regard, the Board notes that a letter 
was sent to the veteran in January 2002 that informed him of 
what VA was doing and how long it would take to decide his 
claim.  The letter also advised him as to what he could do to 
help and asked him to provide the dates and places of all 
treatment for his back disorder.  In addition, the appellant 
had been provided with a copy of the rating decision dated in 
September 2002, setting forth the general requirements of the 
law, the evidence considered, and the reasons why his claim 
was denied.  The general advisement and the pertinent laws 
and regulations were reiterated in a November 2003 Statement 
of the Case as well as in a Supplemental Statement of the 
Case dated in September 2004.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the December 
2003 letter was not given prior to the first AOJ 
adjudications of the claim, the notice was provided by the 
AOJ prior to the most recent transfer and certification of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.

In this case, although the VCAA notice letter that was 
provided to the appellant did not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for a back disorder.  Under the VCAA, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had a back disorder in 
service other than a congenital defect, nor does the evidence 
of record show that he had any injury which a current back 
disorder could be related.  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no event, injury, or disease in service that any 
current diagnosis could be related to, the Board finds that a 
VA examination is unnecessary.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim for 
service connection for a back disorder is appropriate.


Background and Evidence

Service records show the veteran had active service from 
February 1951 to February 1954.

Service medical records indicate that in January 1951 the 
veteran denied having any physical complaints.  He was 
subsequently afforded an entrance examination in February 
1951 during which his spine was found to be normal and no 
physical defects were noted.  The veteran later sought 
treatment for a six month history of back pain in December 
1953 at which time x-rays of his lumbosacral were obtained.  
These x-rays revealed a defect in the pars interarticularis 
bilaterally, which indicated spondylolysis.  There was no 
definite spondylolisthesis.  The examiner indicated that the 
finding was thought to be on a congenital basis.  The veteran 
was subsequently provided a separation examination in 
February 1954 during which a clinical evaluation of his spine 
was normal.

Private medical records dated from August 1999 to September 
1999 indicate that the veteran had been doing relatively well 
until he kicked a bucket or trashcan at work in July 1999.  
He then began to complain of some significant and severe left 
leg pain in the posterior thigh, calf, and foot.  The pain 
had waxed and waned, but became very severe ten days prior to 
the appointment.  Since that time, the pain had significantly 
improved in the left leg.  The treating physician also noted 
that the veteran had had some sort of back injury in service, 
but that his back injury had not bothered him at all until 
his incident in July 1999.  It was further noted that he had 
not had any left leg pain associated with his injury in 
service.  Following a physical examination, a MRI was 
obtained, which showed some degenerative changes with two 
small disc herniations possible at the L3-4 level and L5-S1 
level, which were of no surgical consequence at the time 
because he was doing better.  The veteran was released to 
work, but was restricted from bending, twisting, and 
stooping.

VA outpatient records dated from August 2001 to February 2002 
indicate that in August 2001 the veteran reported having a 
history of chronic back pain.  He indicated that he had hurt 
his back in service and had suffered from occasional 
exacerbations since that time.  A physical examination did 
not reveal any tenderness on palpation over his lumbosacral 
spine, and straight leg raising was negative at 70 degrees 
bilaterally.  A neurologic examination was within normal 
limits.  The treating physician listed his impression as 
chronic back pain.  The veteran returned to the clinic in 
February 2002 without any complaints.  He once again reported 
having a past medical history of back pain, and he was 
diagnosed as having chronic back pain.

VA outpatient records dated from August 2001 to November 2003 
indicate that in August 2002 the veteran reported having an 
occasional exacerbation of his chronic back pain.  A physical 
examination did not list any findings pertinent to his back, 
and he was diagnosed as having chronic pain.

The veteran submitted a statement in November 2001 in which 
he indicated that his initial injury was sustained in service 
and was managed mostly by following the 1953 attending 
physician's advice to maintain good posture as well as to 
keep his back straight and use his leg muscles when lifting.  
He also stated that in recent years his injury had expanded 
with the pain becoming largely chronic and sometimes severe 
and immobilizing.  

The veteran submitted a statement in September 2003 in which 
he acknowledged that he did not have any back pain at the 
time of his separation.  He also explained that he did not 
complain of such pain for 45 years because he was able to 
manage it himself.


Law and Analysis

The veteran contends that he is entitled to service 
connection for a back disorder.  More specifically, he claims 
that his current back disorder is related to an injury he 
sustained during his military service.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).   Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
back disorder.  Although his service medical records do 
indicate that he sought treatment for his back in service, 
the treating physician commented that the finding was thought 
to be on a congenital basis.  Thus, any symptomatology the 
veteran may have experienced in service appears to have been 
related to a congenital disorder.  In this regard, the Board 
notes that congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2004); see Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), and cases cited therein; see also 
VAOPGCPREC 82- 90.  The VA General Counsel has further noted 
that if, during service, superimposed disease or injury 
occurs, service connection may be warranted for the resultant 
disability.  Id.  However, as to superimposed chronic 
acquired lumbar spine disorders, such are not shown by 
competent medical evidence until years after service, and 
there is no competent medical evidence of record indicating 
that such disorders were caused by any incident of service.  
Notably, a clinical evaluation performed at the time of his 
separation in February 1954 did not note any clinical 
abnormalities of the spine.  In fact, in a September 2003 
statement, the veteran acknowledged that he did not have back 
pain at the time of his separation, and the medical evidence 
of record does not show that the veteran sought any treatment 
for his back for many decades following his separation from 
service.  Thus, to the extent the veteran may have had any 
symptomatology in service, such symptomatology would appear 
to have been acute and transitory and to have resolved prior 
to his separation.  Therefore, the Board finds that a chronic 
back disorder did not manifest during service nor did 
arthritis manifest to a compensable degree within one year 
thereafter.

In addition to the lack of evidence establishing that a 
chronic back disorder manifested during service or within 
close proximity thereto, no physician has linked any current 
disorder to service or to any symptomatology that occurred 
during active service.  The record shows that there were no 
documented complaints, treatment, or diagnosis of a back 
disorder for many decades following his separation from 
service.  Nor is there is any competent evidence of record, 
medical or otherwise, which links any current back disorder 
to his military service.  Further, to the extent that some of 
the more recent medical evidence of record contains a 
diagnosis of chronic back pain, the Board notes that pain 
alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Therefore, the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection for a back disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for the veteran's back disorder is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that his back disorder is related to service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or aggravation and 
absent a professional medical opinion linking the veteran's 
disorder to service, service connection cannot be granted. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


